Citation Nr: 1312457	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  08-11 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral foot disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from October 1993 to April 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2011, the Veteran was scheduled for a hearing before a Veterans Law Judge at the RO in Atlanta, Georgia.  After the scheduled hearing, the RO received a letter from the Veteran indicated that she requested it to be cancelled and all her records to be forwarded to the Board for a decision made on the evidence of record.  She also noted that she had moved out of state, to Connecticut, and had additional information for her case.  
 
In March 2012, the Board remanded this matter for additional development.  
 
In November 2012, the Board remanded this matter to clarify which Veterans Service Organization the Veteran wished to have represent her and to contact the Veteran as to whether she wanted a hearing before a Veterans Law Judge of the Board or before a Decision Review Officer of the RO, as it was not clear in June 2011 correspondence which type of hearing the Veteran was requesting.  In December 2012, the RO sent a letter to the Veteran that was responsive to the Board's remand instructions.  To date, no response has been received from the Veteran.  Therefore, the Board finds that remand for additional attempts to obtain the requested clarification are not necessary as there was substantial compliance with the remand request.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that there is no prejudice to the Veteran in proceeding with a decision in this matter.  



FINDINGS OF FACT

The Veteran does not have a bilateral foot disability that was incurred in or aggravated by service.
 

CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a January 2006 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and her representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent June 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  The Board notes that in December 2012, a letter was sent to the Veteran requesting that she clarify her request for a hearing and address whether she wanted to change her representation.  However, no response has been received from the Veteran to date.  VA's duty to assist is not a one-way street.  The Veteran also has an obligation to assist in the adjudication of the claim. Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2012). 

Service connection may be presumed for certain chronic diseases, including arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. 3.307, 3.309(a) (2012).  

However, as the evidence does not show that the Veteran has been diagnosed with arthritis, and the bilateral foot conditions that have been diagnosed and are at issue are not chronic diseases.  38 C.F.R. § 3.309(a) (2012).  Therefore, continuity of symptomatology is not adequate to establish service connection.  38 C.F.R. § 3.303(b) (2012); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The service treatment records show multiple reports of bilateral ankle or foot symptoms from October 1993 to November 1993.  A November 1993 record notes that the Veteran complained of painful swollen bilateral ankle/foot with gradual onset and no history of trauma.  The assessment was stress edema.  X-rays of the ankles revealed soft tissue swelling, but were otherwise within normal limits.  On the Veteran's April 1995 separation report of medical history, she stated that she had fallen arches.  The Veteran reported that the disorder was first noted during basic training, caused pain with increased exercise, and was relieved by soaking her feet.  No disability was diagnosed.  The April 1995 report of medical examination on separation shows that the Veteran's feet and lower extremities were evaluated as clinically normal.   

A private medical record dated in February 1997 shows that the Veteran complained of painful fifth toe bilaterally for several years duration that began with an insidious onset.  The course was worsening.  The Veteran also complained of arch pain for some time.  The assessment was hammertoes and bilateral plantar fasciitis.

A November 2003 private medical record shows that the Veteran complained of pains in the plantar arch of both feet.  She related an episode in 1993 in service where after some exercise activity she had severe pain, swelling, and bruising in the plantar arch of both feet where she could not walk and had to be completely off her feet.  Since then, she had problems with her feet.  The assessment was bilateral plantar fasciitis, chronic, recalcitrant, secondary to probable old plantar fascial rupture.  

A March 2004 private medical record shows that the Veteran was assessed with bilateral neuritis of the feet.  

In a letter dated in July 2005, a former service member stated she met the Veteran in boot camp.  During boot camp, the Veteran expressed concern about her foot.  The former service member stated that she remembered that the Veteran was placed on light duty.

In April 2012, the Veteran was afforded a VA foot examination.  The Veteran denied any bilateral foot conditions, problems, injuries, trauma, or surgery prior to entering active service and denied any bilateral foot injuries or trauma after discharge.  She stated that in boot camp in 1993, she began experiencing bilateral foot pain and swelling.  She was unable to bear weight on her feet and was bedridden.  She stated that treatment included elevation, soaking her feet, and bedrest.  She completed the PT test to graduate from boot camp.  After boot camp, she continued to experience bilateral foot pain and swelling, but was not on a physical profile and was able to complete PT requirements.  The Veteran stated that the swelling she experienced was in her ankle and distal lower legs areas, not in her feet.  She had previously worn foot orthotics, but discontinued wearing them.  

On physical examination, her reports of pain were associated with palpation of the medial plantar aspect of both feet.  There existed no soft tissue swelling or physical examination evidence of pes planus.  Examination of both feet was not consistent with ankle disorders, clinically significant greater or lesser toe deformities, plantar fasciitis, or objective evidence of plantar fascial "rupture."  There existed normal, but resisted, bilateral ankle range of motion and normal, but resisted, subtalar motion.  There was no physical examination evidence of tarsal tunnel syndrome or other nerve entrapment or posterior tibial dysfunction.  There were no significant dermatological conditions or callosities.  The VA examiner opined that the claimed disability was less likely than not, less than 50 percent probability, incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner noted that there was no evaluation or management of bilateral foot conditions from March 2004 to the present.  The Veteran's subjective complaints of bilateral medial plantar foot pain could not be explained with the available medical evidence.  The objective medical evidence was not consistent with clinically significant foot disabilities that could have resulted from, were caused by, or were aggravated by the Veteran active service.  The Veteran's feet examinations were normal aside from subjective complaints of pain when the medial plantar aspects of both midfeet were palpated.  The Veteran's feet examinations were unremarkable for ankle, hindfoot, midfoot, or forefoot deformities or conditions that can be associated with chronic foot pain complaints.  

In June 2012 written correspondence, the Veteran stated that when she last saw a doctor for her condition, it was determined that the condition was caused from boot camp and the boots worn during that time.  She stated that she never had any problems with her feet until boot camp.  In addition, she stated she would make an appointment with a podiatrist and submit the findings.  

After a review of the evidence of record, to include the Veteran's assertions and those of a fellow service member, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral foot disability.  

Although the Veteran was seen in service for complaints of bilateral foot and ankle pain from October to November 1993, the remainder of her service treatment records are negative for complaints, finding, symptoms or diagnosis of any bilateral foot disability.  Moreover, while x-rays taken in November 1993 revealed some soft tissue swelling, the x-rays were otherwise normal.  At separation examination in April 1995, the Veteran's feet and lower extremities were evaluated as clinically normal.  Furthermore, there is no medical evidence of record showing that the Veteran has arthritis or any other chronic disability of the feet.  38 C.F.R. § 3.309(a) (2012).  

After service, the Veteran was first seen for complaints of bilateral arch pain in October 1997.  Private medical records dated from October 1997 to March 2004 shows that the Veteran has been assessed with hammertoes, bilateral plantar fasciitis, and neuritis of the feet.  However, the private medical examiner did not provide an opinion as to any relationship between those disabilities and service or her complaints of foot pain in service.  

The only medical opinion to address the medical relationship, if any, between the Veteran's claimed bilateral foot disability and service weighs against the claim.  The April 2012 VA examiner opined that the Veteran's subjective complaints of pain could not be attributed to a diagnosed bilateral foot disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992) (there can be no valid claim absent proof of a present disability).  However, even if a claimed bilateral foot disability were credibly shown, the claim for service connection would have to be denied on the basis of a lack of medical nexus to service.  The April 2012 VA examiner opined that the claimed bilateral foot disability was less likely than not related to the Veteran's active service.  The Board finds that opinion constitutes probative evidence on the medical nexus question, based on review of the Veteran's documented medical history, assertions, and physical examination.  The April 2012 VA examiner's opinion provided clear rationales based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, neither the Veteran nor her representative has presented or identified any contrary medical opinion that supports the claim for service connection for a bilateral foot disability.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only evidence in support of the Veteran's claims are her own contentions and those of a fellow service member.  However, there is no indication that the Veteran or the fellow service member possess the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Consequently, their statements regarding the claimed conditions are insufficient to establish a nexus between a diagnosed bilateral foot condition and service.  The Board notes that under certain circumstances lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds no basis for concluding that a lay person would be capable of establishing a diagnosis and etiology of the Veteran's complaints of bilateral foot symptoms in the absence of specialized training. 

Accordingly, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's claimed bilateral foot disability is related to her active service.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a bilateral foot disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


